Title: To George Washington from the Commissioners for the District of Columbia, 4 February 1795
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir,
          Washington [4 Feb.] 1795
        
        The Board have for some time contemplated a statement of the affairs of the City, to be laid before you; which has been hitherto delayed by the difficulty of collecting the several Documents necessary to accompany it; and which even yet are very far from being perfect. Independent of the present circumstances of Affairs, there are strong reasons why our proceedings at certain

stated periods should be laid before you. We conceive that the Manner in which the public Money committed to our Charge has been expended, ought to appear upon other Records than our own; by which means we may obviate all false Charges, if any such should be exhibited. We wish also that you, Sir, to whom we are immediately responsible, may have before you the evidence requisite to form a Decision upon our Conduct.
        The change made in the Board in September last, makes it peculiarly proper to take a short view of the State of the funds at that period; including the Sums actually expended, the Debts due & the funds in hand. The Members then appointed consider their responsibility as then commencing; and would be wanting to their own Characters, if they did not place within the power of public view, the State of the business in which they consented to engage: without which no just Opinion of their exertions could be formed; and the more they were impressed with the hope of deserving well of the public, the more anxiety they would naturally feel to give a just and true state of the Affairs of the City at their Entrance into Office. Under these Impressions, and without the most distant Idea of Suggesting any thing unfavorable to their Predecessors in Office, they submit to Consideration.
        
          
            The Paper Marked A
            
            
          
          
            Dr. Commisrs for the Federal District in Acct with Mr Deakins
            }
            Cr.
          
          
            Junr City Treasurer
          
        
        
          
            1794
            
            
            1794
            
            
          
          
            Octr 1
            To Cash paid your orders
            Oct. 1
            By amount payments
          
          
            
            for Expenditures to
            
            received into the Treasury
          
          
            
            this date
            94465.15.1¼
            
            from the Commencement
          
          
            
            Ditto advanced ⅌ list
             10143.5.1¼
            
            to date
               98247.2.8½
          
         
          
            
            Balance in the hands
            
            Cash received of the
          
          
            
            of the Treasurer this
            
            Bank of Cola discounted
          
          
            
            Day
             6856.17.6
            
            in the Treasurers notes
               13218.15.—
          
          
            
            
            111.465.17.8½
            
            35250 Dollrs
            £111.465.17.8½
          
          
            N.B. Due the Bank of Cola previous
            
            
            
            
          
          
            to this date for the Treasurers
            
            
            By Balance in the hands
          
          
            Notes discounted
            35250 Dollars
            
            of the Treasurer
                 6856.17.6
          
          
            The Commisrs Stock
            
            
            George Town October 1st 1794
          
          
            in Bank this Day 1053
            
            
            Errors Excepted
            
          
          
            Shares @ 30$
            31590
            
            Will Deakins Jr Treasr
          
          
          
            
            
            3,660
            
            
            
          
        
        
        which shews the actual expenditures up to the 1st Octr 1794. The Debts due to and from the Board, except the balances for Lots sold; exclusive of those sold to Messrs Morris Nicholson & Greenleaf. Those balances are not taken into the Estimate, as it is conceived they will be absorbed by the balances due to original proprietors; Some of which have run very considerably into Arrears and must be paid, and for one of which a suit has long ago been commenced and is still pending.
        The Bank shares which are merely nominal, never having been paid for, except by a Bank Credit; and the Lots on hand together with the debt due from Morris Nicholson & Greenleaf formed the whole of the remaining funds of the City. The precise number or value of these Lots cannot be easily ascertained: but we Suppose them to be less than 5000 standdard lots; and of these more than 4/5 are N.E. of Massachusetts Avenue; and would not probably at present Sell for £25 per Lot. The others are scattered over various parts of the City, and are as different in value as situation. At present £100 per lot would be a high Estimate of those; tho’ we hope the Day is not distant when it will be considered as a very low one.
        The objects in view do not require our going into the Minutæ of Detail, We wish only to give a true Out line.
        The Paper marked B () will give some Idea of the expenditure already made on the Capitol. What ultimately it may cost we cannot at present exactly calculate. But we beg leave to Suggest the Idea whether it would not be prudent in the present State of our funds to forego carrying on more of that building than the immediate accommodation of Congress may require. It is conceived that this may be done without at all affecting the completion of the whole at a future day on the plan approved. The Conduct of Mr Hallet whose capricious and obstinate refusal to deliver up such Sections of the Capitol as were Wanting obliged the late Commissioners to discharge him, and occasioned some difficulties in this business.
        The paper marked C () exhibits an Account of the expences incurred to the 1st of January 1795 on the Presidents House & also what will be incurred at the present prices of Materials & Labor to carry that building to the roof. Also an Estimate of the Materials for finishing it. We wish we could add the

Workmanship likewise to shew in one view the whole Expences of this building.
        The Paper marked D () shews the expences incurred by the Canal, yet in a very unfinished state. The Laborers have been withdrawn for some time from that work, And Serious doubts are entertained, whether it will be proper to pursue the Subject further; at least during the present State of our finances.
        The paper marked E () shews the amount of the Sums expended on the Stone bridge & Causeway, & also copies of the Contracts entered into with Lee & others, & with L. Harbaugh of which we beg leave to give a further explanation hereafter.
        The paper marked F () shews the progress in the survey of the City, also the probable expence of bringing so desireable an Object to a Conclusion; and with the plat accompanying it will give a pretty clear view of the present state of this subject.
        The paper marked G shews the Memorial and Letters on the balance of the Virginia Donation.
        The paper marked H shews the Correspondence with Mr Greenleaf & the present state of the subjects alluded to.
        The paper marked [I] Shews the present funds, or rather Prospects of funds for the ensuing season, and the Objects on which it is contemplated to employ them. Subjoined also is a state of the expected funds to 1800 still more gloomy.
        The several papers exhibited give the best out line of the Affairs of the City. There are however other facts not comprehended under any of these several heads which it may be proper to mention.
        The Board on taking a review of the Consequences arising from being themselves the undertakers in a great variety of Subjects; came to a Resolution to contract as far as possible at fixed rates, for all Materials & work; always reserving the power of finally deciding between the public & the Contractor on the sufficiency of the Materials found or work done. To create competition, & to prevent all combination or censure, they have also advertised their wants with occasional promises of Advances. Hitherto the measure has been attended with Success.
        Contracts have been entered into with Gentlemen of Character & fortune, who have also given Security within the State for the delivery of 5500 Tons of good Scabbled free stone at the yards where wanted, within the present Season, & for 6500 Tons

the next Season, the Stone to be such as our Workmen approve. This Stone will be delivered at least at 7/6 per ton less than it has hitherto cost us. We are also relieved from the heavy burthen of having our Laborers perpetually called off from their Several employments to assist in unloading & loading crafts & Carts. Good hard well burnt Bricks not less than 500,000 nor more than 1 Million to be delivered in the Capitol yard have been contracted for at 36 S. per thousand, tho’ the selling price all last Season in the city and Geo. Town has been and still is from 8 to 10 Dollars per thousand. We hope and believe that our Contract will have a very happy effect on the price among Individuals on this Article.
        The cutting & laying the free stone at the Capitol has been contracted for on very reasonable terms with a Mr Dobson from England; who has given very good Security for his performance & has commenced his Operations.
        We have before Us offers for laying Bricks and foundation Stone; and we are about contracting for Lime, the only Material of Consequence not contracted for to carry on the operations of the next Season.
        About 100 Laborers are engaged for the year at 60 Dollars each, their Masters clothing them; and indeed every measure is taken to prepare for pushing forward the public buildings the next Season, to as great an extent as our finances will admit.
        The levelling of the City, or at least such parts of it as may be soonest called for, has been contemplated as a work which could not much longer be deferred; And as this is a private as well as public benefit, it is thought that the State Legislature would if applied, authorise us to demand of those interested a reasonable compensation for giving the necessary Instructions to builders. Many of the considerable Proprietors in the City have been consulted & express the utmost willingness to contribute without being compelled by Law. A complete execution of this plan of the City with a proper book to which immediate recourse could be had would not cost much less than £3000. A partial execution of the plan may be sufficient for the present: & indeed under the direction of the late Board Something has been done by a Monsr Blois. Perhaps the day is not very distant when a person perfectly competent may be found to undertake

it at his own Cost, if authorised by Law to receive a sufficient compensation from those who must necessarily call for his aid. Such an Office will in no very distant time grow into considerable importance; especially if the Compensation fixed by Law should be liberal.
        The State of the Stone bridge over Rock Creek, the main arch of which is in daily danger of falling & thereby injuring the navigation of the Creek; has been too much talked of, to escape the attention of the Board. We thought that the Affairs of the City would be materially injured by a report going a broad that a bridge built by the Commissioners because it was deemed indispensably necessary, had fallen down & was abandoned; It was not in opinion only that the City would be injured; for the want of a Safe conveyance of all Seasons across rock Creek would now be most sensibly felt. Upon investigating the subject of the Causeway it was discovered that some who had engaged to Convey rights had none; that others who had rights discovered no great degree of willingness to convey them. that the Bridge was at all events likely to be abandoned; & the public in the first Instance at least to get little more than a given number of Law Suits, which we by no means thought likely to be productive of either funds or friends to the City. Under these prospects with the advice & assistance of Mr Johnson the late Commissioner then present we opened a negotiation for a private Sale of the Commissioners claims on the Causeway. After various objections & difficulties it has lately been brought to an End: not indeed such as Justice required, but nearer to it than the existing Circumstances seemed once to promise. The Lots on Rock Creek above the Bridge will be greatly increased in value by the erection of a Draw bridge; which we calculate will not cost us more than 12 or 1400£ & which at all Events we should have been compelled to build, or to have rebuilt the falling arch. The greater part of the Lots above the Bridge still remain public property & we expect will sell high especially if a water street should be laid out from the Bridge to the City Line—It was deemed impracticable to get the Subscribers to unite with the Commissioners in any System for the Sale of the whole together in consequence of clashing claims among themselves—this Idea had been frequently suggested ineffectually by the former Commissioners.
        
        In addition to the Communications we have made thro’ the Secretary of State, respecting Mr Greenleaf, we think it proper to lay before you the papers marked H, containing our Correspondence with him on two important Objects—1st his proposal to negotiate a loan for the public, & himself jointly to the amount of one Million of dollars—2dly the Security required of him for the improvement of every third Lot on his Selling or contracting to sell any of those conveyed to him within the time limitted by Contract—With respect to the first, you will please to observe a proposal which appeared to be of a very extraordinary kind, & to which a refusal was given by Messrs Carroll & Thornton, (Mr Scott being in Baltimore preparing for his removal) and repeated on his return—He continued to urge this matter, with an indelicate degree of importunity, & which we could not but highly disapprove We think it likewise expedient in consequence of what you will read in one of the Letters of his intention of applying to “you & the Secretary of State” eventually for a decision on our requisition for Security for the performance of his engagements to lay before you the Correspondance on that Subject—You will find it blended with the Subject relating to the Loan—We think it likewise expedient, that you should have every Communication which has passed between Us on our requisition of Security for the fulfilment of his engagements respecting buildings on his Contracting to sell in consequence of his intention as he writes, of applying to “you & the Secretary of State” eventually for a decision. This correspondence is to be found in the papers last referred to.
        Our Sales of Lots in most late Instances from the water have been as high as 100 Guineas for a Sta[n]dard Lot; & on the water at Six pounds the foot Front: nothing but dire necessity ought to induce us to sell at these low rates; except in single Lots & for the purposes of immediate improvements. It is our fixed Opinion not to sell for the purposes of Speculation in any instance—We should hold ourselves totally inexcuseable did we not benefit by experience. Tho’ the Board during the late severe weather have not generally set at their Office more than two Days in a week, we are seldom together without one or more applications to purchase.
        The present Circumstances of our Affairs evince too plainly

how desireable a Loan would be. Spirited exertions in the public buildings, which cannot be made without money whilst it encreased the public confidence would give a great additional value to the public property yet left. Could the Idea once be done away that the public must Sell; it would have a most happy Effect. & it is difficult to conceive the energy it would give to affairs. How far in the present convulsed State of Europe, a Loan could be negotiated there; or what aid may be hoped for at Home, we pretend not to suggest: Removed from the best Sourses of information, it would perhaps be improper for us even to hazzard a conjecture; but to you, Sir, we owe the Confession of this melancholy truth, that the remaining funds of the City at the present prices of property must fall very short of accomplishing the great and necessary Objects in view. Let it however be remarked, that the funds we have to pledge, if the Loan be payable at a distant day, bid fair to be abundantly sufficient to cover the utmost sum wanted. The money if laid out with Judgment & œconomy, may be justly considered as precisely in the State of Money borrowed on Mortgage; to be invested in the advancement of a greatly improveable Estate, the mortgaged Subject. The improvements made whilst they more than double the Security to the Lender, add in an equal degree to the Riches of the Borrower. Such would be the Case could we negotiate a Loan to any useful extent—by pushing forward the, we should strengthen the public Opinion & add perhaps four fold to the value of the property on hand.
        We ought perhaps to appologize for giving you this long Detail, being Sensible how little time you can devote to the Subject, It is however of importance: & we are Confident you will think so, that we should with the utmost truth & candor lay before you the real state of things. Should any unexpected Incidents prevent the public buildings from being prepared in Time for the reception of Congress, how deep would be your, & our regret. Such an Event might ultimately shake the Dignity, Honor & peace of the Union. Thinking as we do, we should be wanting in official Duty if we did not make a just representation of affairs here. With such means as we have eked out by the strictest System of Œconomy, the utmost exertions shall be made; and whenever a Prospect of enlarging them shall offer, we shall with

the sincerest pleasure grasp the happy occasion, having most ardently at heart the fullest Success of the City. We have the honor to be with the utmost respect sir Your obedt Servts
        
          Daniel CarrollGusts ScottWilliam Thornton
        
        
          P.S. We have this Day the honor of your Letter of the 28th ulto & shall pay the earliest attention to it.
          We have thought it best to send the Plat by a private hand, & to make up our letter and the several papers referred to in two Separate packets, the first including all to & with Letter G, & the other H & I.
        
      